The judgment of the court was pronounced by
Swdeii, I.
'The litigation' presented by this record appears to us premature and informal. The principal contest between Phcebe Wooster, the opponent, and the syndic, relates to the price of certain real estate of the insolvent, which the syndic has sold, but left the price in the hands of the purchaser, the insolvent’s wife, who claimed to be a first mortgage creditor. The opponent claims to be a creditor upon the same proceeds by superior mortgage, and asks a personal judgment against the syndic. This opposition was made upon the filing of an account by the syndic.*
The' proper occasion for the litigation of these questions would be on a tableau of distribution, which the syndic should immediately file. Upon such a tableau the contest between these mortgagees can be determined. If the purchaser, the insolvent’s wife, should be adjudged to be the first mortgage creditor, she will be entitled to retain the proceeds subject to such dedüction as may be law*536ful and necessary for privileged expenses. If, on the contrary, the present opponet, Phoebe Wooster, should establish a superior right, the purchaser would be bound to pay the price. Whether there has been Laches on the part of the syndic, to the injury of the creditors, is a question upon which we have not at present the means of expressing an opinion, and which is reserved for future consideration. See Rodriguez v. Dubertrand, 1 Robinson, 538. Goodale v. His Creditors, 8 La. 302.
There are some small items, in the syndic’s account, of payments made by him; the propriety of these payments can also- be considered when the tableau is filed. The proper course to be pursued by the appellant is, to- compel the filing of a tableau ®f distribution. Judgment affirmed.

 The ¡¡pponent appoaled from a judgment in favor of the Syndic, and dismissing her opposition. II.